Citation Nr: 1022058	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left shoulder malignant 
melanoma (skin cancer).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 1978 to March 1979.  He also served various 
periods of inactive duty for training (INACDUTRA) in the 
Georgia Air National Guard from May 20, 1978 until his 
retirement on August 23, 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision in which the RO, inter 
alia, denied the appellant's claim for service connection for 
left shoulder malignant melanoma.  The appellant filed a 
notice of disagreement (NOD) in March 2005, and the RO issued 
a statement of the case (SOC) in February 2006.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2006.  The RO issued 
a supplemental SOC (SSOC) in May 2006.

In August 2008, the appellant testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.  During the 
hearing, the appellant submitted additional evidence directly 
to the Board, with a waiver of initial RO consideration of 
the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

In October 2008, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim (as 
reflected in an April 2010 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further 
consideration.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

During his Board hearing and in various written statements, 
the appellant asserts that his skin cancer is due to 
prolonged exposure to the sun during his 26 years of serving 
as an avionics flight line systems specialist with the 
Georgia Air National Guard.  The appellant also testified 
that, about one week after his official retirement from the 
National Guard, he discovered melanoma around the collar area 
and made an appointment to see his regular physician.  In a 
March 2006 statement, the appellant's private physician 
confirmed that, on September 17, 2004, a nevus suspected to 
be melanoma was removed from the appellant's left shoulder 
that was later found to be malignant melanoma in situ.  This 
physician added that, as has been described in the past, 
melanoma or similar skin lesions may result from prolonged 
unprotected sun exposure, which may be relevant in this case.

Based on the appellant's assertions and the March 2006 
statement from his private physician, the Board remanded the 
appeal in October 2008 to afford the Veteran a VA examination 
for a medical opinion that explicitly addressed the medical 
relationship, if any, between the Veteran's melanoma and 
likely in-service sun exposure-to include during any 
period(s) of ACDUTRA and/or INACDUTRA-that was supported by 
fully-stated rationale.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The appellant underwent VA medical examination in March 2010.  
He then Veteran informed the examiner that he worked part 
time for the National Guard from 1978 to 1991, and that he 
worked full time for the National Guard from 1991 through 
2004.  The examiner noted that the Veteran reported a long 
history of occupational exposure to sunlight during his 
tenure with the National Guard, especially during his full-
time active duty from 1991 to 2004.  The examiner opined that 
it was as least as likely as not that the Veteran's malignant 
melanoma was incurred during his active duty National Guard 
service from 1991 to 2004.

Unfortunately, it appears that the March 2010 VA examiner 
based her opinion on incorrect information.  Although the 
appellant asserted that he served with the National Guard on 
a full-time active duty basis from 1991 through 2004, records 
obtained from the Air Reserve Personnel Command do not 
substantiate his assertion.  Rather, his service personnel 
records show that after serving ACDUTRA from August 1978 to 
March 1979, the appellant served in the Air National Guard on 
a part-time INACDUTRA basis from 1979 through his retirement 
in 2004.

The Board emphasizes that, specific to the appellant's 
National Guard service, the governing legal authority 
authorizes  service connection only for a disability 
resulting from disease or injury incurred in or aggravated 
coincident with ACDUTRA, or for disability resulting from 
injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2009).

Accordingly, the Veteran's entire claims file should be 
forwarded to the examiner who examined the Veteran and 
prepared the March 2010 examination report for an addendum 
opinion addressing whether it was at least as likely as not 
(i.e., there is a 50 percent or greater probability) that the 
Veteran's current left shoulder malignant melanoma is the 
result of exposure to the sun during his full-time ACDUTRA 
from 1977 to 1978, or his part-time INACDUTRA from 1978 to 
2004.  The RO should only arrange for the Veteran to undergo 
further examination if the prior examiner is not available, 
or cannot provide the requested opinion without first 
examining the Veteran.

If a further examination is scheduled, the Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claim for 
service connection for left shoulder malignant melanoma (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to obtaining further medical opinion in this appeal, to 
ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Appellant provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Appellants Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
from each contacted have been associated 
with the claims file, the appellant's 
entire claims file should be forwarded to 
the examiner who examined the Appellant in 
March 2010 for an addendum opinion that 
addresses whether it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability that the Appellant's 
current left shoulder malignant melanoma 
is the result of exposure to the sun 
during his full-time ACDUTRA from 1977 to 
1978, and/ or his part-time INACDUTRA from 
1978 to 2004.  

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the appellant, the RO 
should arrange for the appellant to 
undergo VA dermatology examination, by an 
appropriate physician, to obtain the 
above-requested medical opinion. 

Any opinion offered should reflect 
consideration of the Appellant's 
documented medical history and 
assertions.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


